Citation Nr: 1106558	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-32 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for cataracts.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
major depressive disorder.

3.  Entitlement to service connection for residuals of a flash 
burn to the face.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from September 1977 to March 
1983.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
that denied the above claims.

Broadly construing the Veteran's contentions and given the 
findings of record, the Board has recharacterized the Veteran's 
claims for PTSD and major depressive disorder as stated on the 
title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for cataracts is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

An acquired psychiatric disorder is related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred as a result of the 
Veteran's active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease in 
the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

After a careful review of the evidence of record, the Board finds 
that the evidence supports service connection for an acquired 
psychiatric disorder.  

Service treatment records show that the Veteran was injured 
during an immersion heater explosion in November 1980, which 
resulted in mild facial swelling, facial hair singe, and a small 
corneal abrasion of the right eye.  The Veteran was also treated 
in December 1982 for a superficial laceration of the right thigh 
after being stabbed by a knife.  

Following service, the Veteran received VA treatment for his 
diagnosed major depressive disorder beginning in February 2004.  
During treatment in April 2008, PTSD was ruled out and the 
Veteran was diagnosed as having bipolar disorder and anxiety 
disorder.

In November 2008, the Veteran was afforded a VA examination.  At 
that time, the Veteran reported having been sexually abused when 
he was about 8 years old over a period of two years by the 
adolescent son of the family's landlord.  He also reported that 
during service, he was stabbed in the right thigh by a fellow 
serviceman during a formation he had called and none of his 
fellow servicemen acknowledged the perpetrator.  As a result, he 
felt betrayed and decided not to pursue a military career.  Since 
then, he lost trust in the military and that event continued to 
affect him until the present.  Following a psychiatric 
examination, the Veteran was diagnosed as having polysubstance 
abuse, in remission; depression, not otherwise specified; and 
anxiety, not otherwise specified and secondary to childhood 
sexual abuse.  The examiner stated that the Veteran did not meet 
the criteria for PTSD.  The examiner opined that the Veteran's 
depression following his military experience was less likely as 
not caused by the stab wound incident or the blast injury, per 
se.  However, the examiner did find that the Veteran's post-
service depression was more attributable to general feelings of 
betrayal by fellow soldiers in service at the time of the 
stabbing incident and interpreted this incident as a kind of 
symbolic form of rejection by the service after intending to base 
his future career on military service.  As support for this 
opinion, the examiner noted that the Veteran performed 
exceedingly well in his military service until the stab incident.  

Given the evidence set forth above, the Board finds that the 
evidence of record supports a finding that the Veteran's acquired 
psychiatric disorder is related to service and service connection 
is warranted for the Veteran's diagnosed major depressive 
disorder.  

The November 2008 VA examination shows that the Veteran's 
depressive disorder was attributed to the inservice stabbing.  
The examiner clearly explained how that incident affected the 
Veteran, causing his post-service depression.  The Board finds 
this medical opinion persuasive as it was based on the Veteran's 
competent medical history and is supported by the record.  As the 
November 2008 VA opinion clearly demonstrates that the Veteran's 
depressive disorder is related to service, service connection is 
warranted for the Veteran's acquired psychiatric disorder.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The duty to notify and assist has been met to the extent 
necessary to grant the claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Thus, there is no prejudice to the Veteran in 
deciding his claim at this time.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  


ORDER

Service connection for an acquired psychiatric disorder is 
granted.


REMAND

As previously stated, service treatment records show that the 
Veteran was injured during an immersion heater explosion in 
November 1980, which resulted in mild facial swelling, facial 
hair singe, and a small corneal abrasion of the right eye.  Post-
service VA treatment records show that the Veteran was diagnosed 
as having mild cataracts in January 2006.  

In connection with his claim for service connection for 
cataracts, the Veteran was afforded a VA examination in May 2007.  
Following a physical examination, the examiner opined that the 
Veteran had "no cataracts and no eye sequelae from the trace 
right eye corneal abrasion injury suffered in 1980 while in 
military service.  [The Veteran] was not noted to have any left 
eye corneal abrasion or other eye injuries while in military 
service."  

The Board finds that the VA examination lacked a clear rationale 
and the opinion could fairly be read with different meanings; 
that is, either there were no sequelae of both cataracts and an 
eye disability or there were no cataracts on examination and no 
eye sequelae from service.  When a medical examination report is 
susceptible to multiple, but inconsistent, meanings, the Board 
must return the report to the examiner for clarification.  See 
Vazquez-Flores v. Peake, 22 Vet.App. 37, 50 (2008); Daves v. 
Nicholson, 21 Vet.App. 46, 51 (2007); 38 C.F.R. § 4.2.  As such, 
a remand is necessary in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the VA 
physician who examined the Veteran in May 
2007, if available, for an addendum.  If 
the physician is unavailable, or if the 
examiner determines that another 
examination is warranted, schedule the 
Veteran for an appropriate VA examination 
to determine the current nature and likely 
etiology of any diagnosed cataracts.  

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that 
cataracts had their onset during active 
service or are related to any in-service 
disease or injury, to include the inservice 
November 1980 injury.

A detailed rationale for any opinion 
expressed should be provided.

2.  Thereafter, readjudicate the Veteran's 
claim, with application of all appropriate 
laws and regulations, including 
consideration of any additional information 
obtained as a result of this remand.  If the 
decision with respect to the claim remains 
adverse to the Veteran, he should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


